Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the amendments filed 4/8/2021.   
Claims 7-10 & 13 are now pending.  
Response to Arguments 
Regarding the Section 101 rejection, Applicant argues the claims are eligible because they are drawn to a tangible improvement to existing gaming apparatus, achieving a practical and useful result. (Remarks, Pages 6-7.) 
Be that as it may, current 101 jurisprudence requires under Prong 2, integration into a practical application. And, as explained in prior Office actions, the claimed invention is drawn to the abstract idea of wagering, i.e., the exchanging of consideration based on probabilities generated during dice rolls; an ineligible fundamental economic practice. The claims, including the present amendments, do not recite an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these limitations amount to an instruction to “apply” the judicial exception using 1) conventional game playfields and 2) a computer as a tool to perform the abstract idea. Even Applicant’s Specification repeatedly admits that the invention can be implemented using a personal computer. (¶¶ 3, 65, 67.) As explained previously, conventional and routine implementation is not indicative of an inventive concept (“significantly more”) under Step 2B. Therefore, the Section 101 rejection is respectfully maintained. 
Regarding the prior art, Applicant argues that the amended limitations are not shown by the art. (Remarks, Page 7.) Specifically, Applicant argues that the art does not disclose, “each of the at least two is a distinctly non-matching characteristic that is perceivable by sight, (i.e., person sees the dice are of different color.)  The prior art rejection below is updated to reflect the amendments and new claim 13. 
Consequently, the prior art rejection is respectfully maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-10 & 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus claims. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1:
Representative claim 10 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that it is the narrowest independent claim including all limitations found in other independent claims.  
“An electronic gaming machine network comprising a plurality of operably connected electronic gaming apparatus, wherein each electronic gaming apparatus is adapted for conducting a game wagering process and comprises: electronic processing means adapted to simulate the roll of at least two dice; a display controlled by the electronic processing means, the display operatively depicting a playfield, the playfield including a gaming layout adapted for location of a plurality of dice, each of the plurality of dice being uniquely discernible by having a characteristic that is distinctly non-matching with each of the other of said dice; wherein the characteristic forms a distinction between the dice based on a combination of any one or more of the senses of sight, hearing, touch, taste and smell; a wagering layout having indicia representing a plurality of different final game outcomes, and; an input device in operative communication with the electronic processing means by which a player may place wagers in relation to a plurality of game outcomes presented on the playfield, wherein the electronic processing means is programmed to pay out wagers placed in relation to matching final game outcomes according to predetermined payout ratios.” 


The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, “Certain Methods Of Organizing Human Activity fundamental economic principles or practices (including hedging, insurance, mitigating risk)”. Specifically, the claims recite a wagering process where consideration is exchanged based on probabilities created during dice rolls. This is a fundamental economic process.  
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including characteristics forming a distinction 
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation. 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Applicant is referred again to Perrie (US 2001/0031659), ¶ 31 showing the conventionality of these additional elements. Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite a generic dice playfield and generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 7-10 & 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Horbury (US 2012/0104694) or, in the alternative, under 35 U.S.C. 103 as obvious over Horbury in view of Perrie (US 2002/0036380). 
Regarding Claims 7-10: Horbury shows an apparatus (Abstract) with 2 chance elements, (¶ 30, 2 dice), comprising a playfield (Fig. 1A-B, item 1); including a gaming layout adapted for location and/or placement of at least two chance elements, (Fig. 1A-B, item 3), and a wagering layout having indicia representing a plurality of different final game outcomes, (Fig. 11-12C), where all of the at least two chance elements comprise a plurality of faces with different indicia on each said face distinguishing from the indicia on the other faces, (¶ 29) and each of the at least two chance elements being uniquely discernible by having a characteristic that is distinctly non-matching with each of the other of said chance elements, (¶ 30);  
Regarding the amendment, Horbury discloses each of the at least two chance elements being uniquely discernible by having a characteristic that is distinctly non-matching with each of the other of said chance elements wherein the characteristic forms a distinction between the at least two chance elements based on a combination of any one or more of the senses of sight, hearing, touch, taste and smell, (¶ 30, the dice are differentiated by color, with one die being black and the other red. The fact that the dice are different colors is a distinctly non-matching characteristic that is perceivable by sight, i.e., person sees the dice are of different color.)  
Horbury discloses (ii) accepting placement of a wager, through use of said playfield wagering layout, in relation to a selected one of the plurality of final game outcomes, (¶¶ 51-52); (iii) casting the at least two chance elements on said playfield so as to generate an outcome, (Id.); (iv) settling the wager on the basis of the generated outcome, (¶ 54.) 
Horbury in at least ¶¶ 31 & 66 discloses electronically implementing the wagering game in a casino. Therefore, as is inherent with casino gaming devices, elements including wager acceptors, displays, processors and communication networks are used to facilitate game play. However, in the alternate, Perrie teaches these elements, (Fig. 5, ¶¶ 36, 116.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have implemented Horbury’s game using Perrie’s device for the purpose of making the game amenable to casino-style play and satisfying gaming regulations. 
Regarding Claim 13: See Horbury Fig. 11. This figure shows possible dice rolls including 1 die being higher value (larger) than the other, a tie, and one or both (all) having results from 1 to 6. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715